DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim 1, 2, 7, 8, 10-11, 13-14, 18-20, 21, 22 have been amended, claims 3, 6, 9, 15, 17 have been cancelled, and claims 23-24 have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4, 5, 7, 8, 13, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filsfils et al. (US 20170064717 herein after Filsfils).

Regarding claim 13, Filsfils teaches a network device comprising processing circuitry ([0102] “Any of these elements (e.g., the network elements, etc.) can include , the network device configured to:
 	receive a single routing protocol message (Fig. 3B “334”) specifying: first data indicating one or more underlay tunnels configured to support a service route, and second data indicating a route target ([0072] “At 334, the network controller 308 transmits to the network element 306, the conduit segment identifier and the interface identifier corresponding to the service (i.e., the service requested at 314)”, (Examiner Note): the conduit segment identifier is equivalent to the first data, and the second data is equivalent to the interface identifier)) to cause routers receiving the service route to import the service route to use the one or more underlay tunnels ([0046] “The path (e.g., an ordered set of segment identifiers that define the path) is stored on the network element with a correspondence to the segment conduit identifier (e.g., in a list of segment conduit identifiers for which the network element is programmed to handle). The network element is programmed (e.g., using the control plane) to perform the one or more operation each time it receives (via the interface) a packet that is to be transported on the service”),
 the service route being a logical route for transporting network traffic associated with a first network service to a customer edge device that receives the network traffic associated with the first network service (Fig. 1 “Network Element 120a”, “118b”, [0035] “For example, the first network 102 may be a service provider network and the second network 103 may be a customer network”,  [0016] “a customer may use customer premise equipment to transmit data over the SP's network. , wherein the first network service comprises one of a plurality of network services ([0076] “At 404, the network element 306 selects a service from the plurality of services to which to route the packet”);
 	define, based on the first data and the second data, a first transport class of a plurality of transport classes ([0016] “For example, service providers may offer classes such as “Platinum,” “Gold,” “Silver,” and “Bronze” which correspond to decreasing quality (e.g., “Platinum” is the best and “Bronze” is the worst) measured in terms of reliability (e.g., likelihood of a packet being dropped”, [0077] “The network element 306 may check whether the packet matches any of a plurality of Policy-Based Routing (PBR) policies. The network element may use the PBR policy to classify the packet as matching criteria corresponding to one of a plurality of services based on the PBR policy”), wherein the first transport class comprises the route target and specifies the one or more underlay tunnels ([0076] “At 406, the network element 306 retrieves (e.g., from a memory element) a segment conduit identifier and an interface identifier corresponding to the service”),
 	and wherein the route target of the first transport class is different from route targets of each other transport class of the plurality of transport classes ([0027] “Utilizing the segment conduit system disclosed herein, a service provider (SP) can provide a VPN customer with the ability to send traffic between two end-points via differentiated paths within the SP network (e.g. latency optimized, bandwidth optimized, two disjoint paths, path avoiding links with a loss rate larger than X)”, [0029] “using a ;
 	store the first transport class of the plurality of transport classes ([0072] “At 336, the network element 306 stores the conduit segment identifier and the interface identifier in a memory element. The memory element may store similar data for other services. For example, the network element 306 may have created multiple conduit segments/services using the operations described herein (i.e., each customer may have multiple segment conduits). The memory element may store a plurality of segment identifiers and an interface identifiers corresponding to a plurality of services (and a corresponding path for each service)”); store an association between the service route and the first transport class ([0046] “The path (e.g., an ordered set of segment identifiers that define the path) is stored on the network element with a correspondence to the segment conduit identifier (e.g., in a list of segment conduit identifiers for which the network element is programmed to handle)”);
 	receive the network traffic associated with the first network service (Fig. 4a “402”); identify the network traffic associated with the first network service as being associated with the service route for the first network service of the plurality of network services ([0076] “At 404, the network element 306 selects a service from the plurality of services to which to route the packet. At 406, the network element 306 retrieves (e.g., from a memory element) a segment conduit identifier and an interface identifier corresponding to the service. At 408, the network element 306 labels the packet with the segment conduit identifier to generate a labeled packet”, ;
 	and forward, based on the association between the service route and the first transport class of the plurality of transport classes, the network traffic associated with the first network service of the plurality of network services along the one or more underlay tunnels specified by the first transport class ([0078] “The network element 306 transmits the labeled packet to the service provider network 304 via the interface. In this example, the interface is a network interface port on the network element 312, which is located in the service provider network 304. At 410, the network element 306 routes the labeled packet to the interface identifier (i.e., steers the packet onto the service and to the network element 312). The packet is sent on the shortest path to the interface identifier (e.g., the outer destination address)”).

Regarding claim 1, A method comprising: receiving, by processing circuitry of a first network device, a single routing protocol message specifying: first data indicating one or more underlay tunnels configured to support a service route, and second data indicating a route target to cause routers receiving the service route to import the service route to use the one or more underlay tunnels, the service route being a logical route for transporting network traffic associated with a first network service to a customer edge device that receives the network traffic associated with the first network service, wherein the first network service comprises one of a plurality of network services; defining, by the processing circuitry and based on the first data and the second data, a first transport class of a plurality of transport classes, wherein the first transport class comprises the route target and specifies the one or more underlay tunnels, and wherein the route target of the first transport class is different from route targets of each other transport class of the plurality of transport classes; storing, by the processing circuitry, the first transport class of the plurality of transport classes; storing, by the processing circuitry, an association between the service route and the first transport class; receiving, by the processing circuitry, the network traffic associated with the first network service; identifying, by the processing circuitry, the network traffic associated with the first network service as being associated with the service route for the first network service of the plurality of network services; and forwarding, by the processing circuitry and based on the association between the service route and the first transport class of the plurality of transport classes, the network traffic associated with the first network service of the plurality of network services along the one or more underlay tunnels specified by the first transport class (Examiner Note: Claim 1 is a method claim parallel to claim 13, and is rejected similar as above).

Regarding claim 2, 14, Filsfils teaches further comprising: receiving, by the processing circuitry ([0102] “Any of these elements (e.g., the network elements, etc.) can include memory elements for storing information to be used in achieving the path differentiation, as outlined herein. Additionally, each of these devices may include a processor”) and from a second network device prior to storing the association between the service route and the first transport class ([0072] “At 334, the network ,
 a second routing protocol message specifying the service route for the first network service of the plurality of network services class ([0072] “At 334, the network controller 308 transmits to the network element 306, the conduit segment identifier and the interface identifier corresponding to the service (i.e., the service requested at 314). At 336, the network element 306 stores the conduit segment identifier and the interface identifier in a memory element. The memory element may store similar data for other services”), wherein the service route specifies a mapping community ([0101] “The memory element is further configured to store databases such as mapping databases to enable path differentiation functions disclosed herein”,[0072] “Thus, the network element 306 control the constraints of a service (i.e., customization based on the request at 314), timing of the creation of the service (e.g., based on the time at which the request is sent at 314), and selection a service on which a packet is transmitted (i.e., service/path differentiation based on choosing which of the services to which a packet is sent)”);
 and determining, by the processing circuitry ([0101] “Any of these elements (e.g., the network elements, etc.) can include memory elements for storing information to be used in achieving the path differentiation, as outlined herein. Additionally, each of these devices may include a processor”), a correspondence of the mapping community of the service route to a transport Routing Information Base (RIB) of the first transport class of the plurality of transport classes ([0047] “For example, such binding may comprise using the control plane to programming a routing information base (RIB) and/or a forwarding information base (FIB) of the interface (i.e., the network element on which the interface resides) with instructions that, when executed, insert a representation of the path (e.g., the ordered list of segment route identifiers (SIDs)) into any packet that is labeled with the segment conduit identifier”),
 wherein storing the association comprises storing, based on the correspondence of the mapping community of the service route to the transport RIB of the first transport class of the plurality of transport classes, the association between the service route and the first transport class of the plurality of transport classes ([0072] “At 336, the network element 306 stores the conduit segment identifier and the interface identifier in a memory element. The memory element may store similar data for other services, [0101] “The memory element is further configured to store databases such as mapping databases to enable path differentiation functions disclosed herein”). 

Regarding claims 4, 16, Filsfils teaches wherein to store, based on the correspondence of the mapping community of the service route to the route target of the first transport class of the plurality of transport classes ([0101] “The memory element is further configured to store databases such as mapping databases to enable path differentiation functions disclosed herein”,[0072] “Thus, the network element 306 control the constraints of a service (i.e., customization based on the request at 314), timing of the creation of the service (e.g., based on the time at which the request is sent at 314), and selection a service on which a packet is transmitted (i.e., service/path differentiation based on choosing which of the services to which a packet is sent)”),
 the association between the service route and the first transport class of the plurality of transport classes, the network device is configured to: install a transport route for the service route in a first transport routing information base (RIB) of a plurality of transport RIBs, wherein each transport RIB of the plurality of transport RIBs corresponds to a transport class of the plurality of transport classes ([0047] “For example, such binding may comprise using the control plane to programming a routing information base (RIB) and/or a forwarding information base (FIB) of the interface (i.e., the network element on which the interface resides) with instructions that, when executed, insert a representation of the path (e.g., the ordered list of segment route identifiers (SIDs)) into any packet that is labeled with the segment conduit identifier”, ([0027] “Utilizing the segment conduit system disclosed herein, a service provider (SP) can provide a VPN customer with the ability to send traffic between two end-points via differentiated paths within the SP network (e.g. latency optimized, bandwidth optimized, two disjoint paths, path avoiding links with a loss rate larger than X)”, [0029] “using a segment conduit, a customer can completely control the ,
 and wherein to forward, based on the association between the service route and the first transport class of the plurality of transport classes, the network traffic associated with the first network service of the plurality of network services along the one or more underlay tunnels specified by the first transport class ([0078] “The network element 306 transmits the labeled packet to the service provider network 304 via the interface. In this example, the interface is a network interface port on the network element 312, which is located in the service provider network 304. At 410, the network element 306 routes the labeled packet to the interface identifier (i.e., steers the packet onto the service and to the network element 312). The packet is sent on the shortest path to the interface identifier (e.g., the outer destination address)”),
 the network device is configured to: forward, based on the transport route for the service route specified by the first transport RIB of the plurality of transport RIBs ([0076] “At 404, the network element 306 selects a service from the plurality of services to which to route the packet. At 406, the network element 306 retrieves (e.g., from a memory element) a segment conduit identifier and an interface identifier corresponding to the service. At 408, the network element 306 labels the packet with the segment conduit identifier to generate a labeled packet”, [0077] “Thus, the service can be selected based on the classification of the packet based on the PBR policy”, [0047] “For example, such binding may comprise using the control plane to , the network traffic associated with the first network service of the plurality of network services to a protocol next hop (PNH) for the first network service of the plurality of network services ([0071] “The IETF RFC 4760 defines extensions to BGP. RFC 4760 describes subsequent address family identifiers (SAFI), which are used to identify a network layer protocol of a next hop”).

Regarding claim 5, Although Filsfils teaches wherein forwarding the network traffic associated with the first network service of the plurality of network services ([0076] “At 404, the network element 306 selects a service from the plurality of services to which to route the packet. At 406, the network element 306 retrieves (e.g., from a memory element) a segment conduit identifier and an interface identifier corresponding to the service. At 408, the network element 306 labels the packet with the segment conduit identifier to generate a labeled packet” to the PNH for the first network service of the plurality of network services([0071] “The IETF RFC 4760 defines extensions to BGP. RFC 4760 describes subsequent address family identifiers (SAFI), which are used to identify a network layer protocol of a next hop”) comprises:
 Filsfils does not explicitly teach obtaining, from a forwarding information base (FIB) ([0047] “In such an example, when a packet—labeled with the segment conduit identifier—is transmitted to an interface associated with the segment conduit, , a next hop for the PNH; and forwarding the network traffic associated with the first network service of the plurality of network services to the next hop for the PNH ([0014] “A segment route is identified by a segment route identifier (SID). Both adjacency segments and nodal segments are used by a network element to transport packets through a network. In operation, an ordered list of SIDs may be inserted into data traffic (e.g., packets of the data traffic) and, at each hop used to transport the data traffic though the network, a next SID is read from the list to determine the next hop of the packet”).


Regarding claim 7, Filsfils teaches wherein the single routing protocol message comprises a Border Gateway Protocol (BGP) message ([0075] “In some examples, this routing information is signaled within the VPN via any routing protocol (e.g. BGP or EIGRP)”).

Regarding claim 8, Filsfil teaches further comprising in response to receiving the single routing protocol message, outputting, by the processing circuitry  and to a second network device (Fig. 4A-4B “410”, “436”, [0090] “At 436, the network element 306 routes another labeled packet to the interface identifier (i.e., steers another , a routing protocol message  specifying the route target and the one or more underlay tunnels ([0047] “creating an instance of the path for the service by, e.g., appending, to any packet labeled with the segment conduit identifier, segment routing headers that correspond to the ordered set of segment identifiers. In such an example, when a packet—labeled with the segment conduit identifier—is transmitted to an interface associated with the segment conduit, the network element associated with the interface uses the segment conduit identifier to identify the path that corresponds to segment conduit”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (US 20170064717 herein after Filsfils) in view of Madden (US 20180359323).


Regarding claim 10, Filsfils first transport class comprises the route target and specifies the one or more underlay tunnels ([0072] “At 334, the network controller 308 transmits to the network element 306, the conduit segment identifier and the interface identifier corresponding to the service (i.e., the service requested at 314)”, (Examiner Note): the conduit segment identifier is equivalent to the first data, and the second data is equivalent to the interface identifier).
wherein the single routing protocol message further specifies third data indicating a route distinguisher, and wherein the first transport class comprises the route distinguisher.
However, Madden teaches wherein the single routing protocol message ([0060] “PE 304A advertises routes for service peering exchange 301 to PEs 302”) further specifies third data indicating a route distinguisher, and wherein the first transport class comprises the route distinguisher ([0060] “each VRF instance has a unique route distinguisher (RD)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filsfils to incorporate the teachings of Madden. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.

Regarding claim 11, Filsfils teaches wherein the first transport class comprises the route target and specifies the one or more underlay tunnels ([0072] “At 334, the network controller 308 transmits to the network element 306, the conduit segment identifier and the interface identifier corresponding to the service (i.e., the service requested at 314)”, (Examiner Note): the conduit segment identifier is equivalent to the first data, and the second data is equivalent to the interface identifier).
 Filsfils does not teach wherein the single routing protocol message ([0060] “PE 304A advertises routes for service peering exchange 301 to PEs 302”) further specifies third data indicating a color of the one or more underlay tunnels, and wherein the first transport class comprises the color of the one or more underlay tunnels ([0060] “each VRF instance has a unique route distinguisher (RD)”).

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils in view of Basavarajappa et al.(US 10554549 herein Basavarajappa).

Regarding claim 20, Filsfils teaches a non-transitory computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry ([0101] “the path differentiation functions outlined herein may be implemented by logic encoded in one or more non-transitory, tangible media (e.g., embedded logic provided in an application specific integrated circuit [ASIC], digital signal processor [DSP] instructions, software [potentially inclusive of object code and source code] to be executed by one or more processors, or other similar machine, etc.) of a border node at a border of a first domain and a second domain (Fig. 1 “108” “Network Element 120a” “110”) to:
 receive a transport route specifying: first data indicating one or more underlay tunnels configured to support a service route, and second data indicating a route target ([0072] “At 334, the network controller 308 transmits to the network element 306, the conduit segment identifier and the interface identifier corresponding to the service (i.e., the service requested at 314)”, (Examiner Note): the conduit segment identifier is equivalent to the first data, and the second data is equivalent to the interface identifier)) to cause routers receiving the service route to import the service route to use the one or more underlay tunnels ([0046] “The path ,
 the service route being a logical route for transporting network traffic associated with a first network service to a customer edge device that receives the network traffic associated with the first network service (Fig. 1 “Network Element 120a”, “118b”, [0035] “For example, the first network 102 may be a service provider network and the second network 103 may be a customer network”,  [0016] “a customer may use customer premise equipment to transmit data over the SP's network. Customer premise equipment (CPE) is inclusive of any device (e.g., network element, endpoint, or other device, whether physical or virtual) that is located within a customer's network”, wherein the first network service comprises one of a plurality of network services ([0076] “At 404, the network element 306 selects a service from the plurality of services to which to route the packet”);
 define, based on the first data and the second data, a first transport class of a plurality of transport classes ([0016] “For example, service providers may offer classes such as “Platinum,” “Gold,” “Silver,” and “Bronze” which correspond to decreasing quality (e.g., “Platinum” is the best and “Bronze” is the worst) measured in terms of reliability (e.g., likelihood of a packet being dropped”, [0077] “The network element 306 may check whether the packet matches any of a plurality of Policy-Based , 
wherein the first transport class comprises the route target and specifies the one or more underlay tunnels ([0076] “At 406, the network element 306 retrieves (e.g., from a memory element) a segment conduit identifier and an interface identifier corresponding to the service”),
 and wherein the route target of the first transport class is different from route targets of each other transport class of the plurality of transport classes ([0027] “Utilizing the segment conduit system disclosed herein, a service provider (SP) can provide a VPN customer with the ability to send traffic between two end-points via differentiated paths within the SP network (e.g. latency optimized, bandwidth optimized, two disjoint paths, path avoiding links with a loss rate larger than X)”, [0029] “using a segment conduit, a customer can completely control the routing of their packets through a service provider's network. In some existing systems, all packets received by a provider edge device router follow the same path (i.e., no path differentiation)”));
 store, in a storage medium, the first transport class of the plurality of transport classes ([0072] “At 336, the network element 306 stores the conduit segment identifier and the interface identifier in a memory element. The memory element may store similar data for other services. For example, the network element 306 may have created multiple conduit segments/services using the operations described herein (i.e., each customer may have multiple segment conduits). The memory element may store a ;
 store an association between the service route and the first transport class ([0046] “The path (e.g., an ordered set of segment identifiers that define the path) is stored on the network element with a correspondence to the segment conduit identifier (e.g., in a list of segment conduit identifiers for which the network element is programmed to handle)”);
 receive the network traffic associated with the first network service (Fig. 4a “402”); identify the network traffic associated with the first network service as being associated with the service route for the first network service of the plurality of network services; and forward, based on the association between the service route and the first transport class of the plurality of transport classes, the network traffic associated with the first network service of the plurality of network services along the one or more underlay tunnels specified by the first transport class ([0076] “At 404, the network element 306 selects a service from the plurality of services to which to route the packet. At 406, the network element 306 retrieves (e.g., from a memory element) a segment conduit identifier and an interface identifier corresponding to the service. At 408, the network element 306 labels the packet with the segment conduit identifier to generate a labeled packet”, [0077] “Thus, the service can be selected based on the classification of the packet based on the PBR policy”)).
Filsfils does not specifically teach administrative domain.
However, Basavarajappa teaches administrative domain (col 5 lines 54-62 “For example, in the context of a DCI application, a data center overlay control plane would 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Filfils to incorporate the teachings of Basavarajappa. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the network.



Regarding claim 21, Filsfils teaches wherein the first network device comprises a border node at a border of a first domain and a second domain (Fig. 1 “108” “Network Element 120a” “110”) .
Filsfils does not specifically teach administrative domain.
However, Basavarajappa teaches administrative domain (col 5 lines 54-62 “For example, in the context of a DCI application, a data center overlay control plane would be identified as one domain while an L2VPN or L3VPN control plane used to provide a data center interconnect would be another domain. Different control plane domains may or may not be the same administrative domains”, col 3 lines 10 -15 “Segregation into 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filsfils to incorporate the teachings of Basavarajappa. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the network.

Regarding claim 22, Filsfils teaches wherein the one or more underlay tunnels comprise one or more underlay tunnels of the first domain (Fig. 1 “110a”, [0037] “However, using the conduit segment disclosed herein, the customer can request a low-latency SR conduit from a specific VPN ingress port in London to the Manhattan geo-zone”) ,
Filsfils does not teach a leaked transport route, administrative domain, wherein receiving the network traffic associated with the first network service comprises receiving the network traffic via one or more underlay tunnels of the second administrative domain and wherein storing the association between the service route and the first transport class enables stitching together the one or more underlay tunnels of the first administrative domain with one or more underlay tunnels of the second administrative domain.
Basavarajappa teaches administrative domain (col 5 lines 54-62 “For example, in the context of a DCI application, a data center overlay control plane would be , wherein receiving the network traffic associated with the first network service comprises receiving the network traffic via one or more underlay tunnels of the second administrative domain (col 8 lines 15-25 “the DCI GW 324 can receive a BGP routing transmission that includes a prefix p1 that identifies RT1 from the first domain network element 602. The DCI GW 324 can determine that RT1 is part of a first RT set (Blue RT set). The DCI GW 324 can reoriginate the BGP routing using one or more RTs from a second RT set (here, the Green RT set) for the second domain network element 604”),
 and wherein storing the association between the service route and the first transport class enables stitching together the one or more underlay tunnels of the first administrative domain with one or more underlay tunnels of the second administrative domain (e.g. Fig. 5A “502 Stitching”, “Import RT (Blue)”, “RT1 506a”, Fig 5 B “552 Stitching”, col 7 lines 30-45 “border gateway protocol route target stitching table 502 for virtual routing and forwarding from a first domain to a second domain in accordance”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Filsfils to incorporate the teachings of Basavarajappa. One of ordinary skill in the art would have been motivated 

Regarding claim 23, Filsfils teaches wherein the first network device comprises a border node at a border of a first domain and a second domain (Fig. 1 “108” “Network Element 120a” “110”),
 wherein the one or more underlay tunnels comprise one or more underlay tunnels of the first domain (Fig. 1 “110a”, [0037] “However, using the conduit segment disclosed herein, the customer can request a low-latency SR conduit from a specific VPN ingress port in London to the Manhattan geo-zone”) ,
Filsfils does not teach, administrative domain (col 5 lines 54-62 “For example, in the context of a DCI application, a data center overlay control plane would be identified as one domain while an L2VPN or L3VPN control plane used to provide a data center interconnect would be another domain. Different control plane domains may or may not be the same administrative domains”, col 3 lines 10 -15 “Segregation into different DC's/VPNs allows defining administrative authorities and routing policies of different entities, e.g. of different organizations or different parts of a single organization”),
 wherein receiving the network traffic associated with the first network service comprises receiving the network traffic via one or more underlay tunnels of the second administrative domain (col 8 lines 15-25 “the DCI GW 324 can receive a BGP routing transmission that includes a prefix p1 that identifies RT1 from the first domain network element 602. The DCI GW 324 can determine that RT1 is part of a first , and wherein storing the association between the service route and the first transport class enables stitching together the one or more underlay tunnels of the first administrative domain with one or more underlay tunnels of the second administrative domain (e.g. Fig. 5A “502 Stitching”, “Import RT (Blue)”, “RT1 506a”, Fig 5 B “552 Stitching”, col 7 lines 30-45 “border gateway protocol route target stitching table 502 for virtual routing and forwarding from a first domain to a second domain in accordance”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filsfils to incorporate the teachings of Basavarajappa. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the network.
.

Claim 12, 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils in view of Basavarajappa further in view of Dale et al. (US 20190014047 herein after Dale).

Regarding claim 12, Filsfils teaches further comprising: receiving (Fig. 3B “334”) , by the processing circuitry ([0102] “Any of these elements (e.g., the network elements, etc.) can include memory elements for storing information to be used in achieving the path differentiation, as outlined herein. Additionally, each of these devices , the one or more underlay tunnels specified by the first transport class ([0072] “At 334, the network controller 308 transmits to the network element 306, the conduit segment identifier and the interface identifier corresponding to the service (i.e., the service requested at 314)”, (Examiner Note): the conduit segment identifier is equivalent to the first data, and the second data is equivalent to the interface identifier) ).

Filsfils and Basavarajappa does not teach fallback resolution information specifying an order of application.
However, Dale teaches fallback resolution information specifying an order of application ([0062] “the FIB (650) may be updated to further (or alternatively) include a second FIB entry (652B) and a third FIB entry (652C). The second FIB entry (652B) may store a mapping of a network prefix P.sub.J (654B) associated with sub-destination J (624)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filsfils and Basavarajappa to incorporate the teachings of Dale. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the network.


Regarding claim 18, Filsfils first transport class comprises the route target and specifies the one or more underlay tunnels ([0072] “At 334, the network .
 Filfils does not teach wherein the single routing protocol message further specifies third data indicating a route distinguisher, and wherein the first transport class comprises the route distinguisher.
However, Madden teaches wherein the single routing protocol message ([0060] “PE 304A advertises routes for service peering exchange 301 to PEs 302”) further specifies third data indicating a route distinguisher, and wherein the first transport class comprises the route distinguisher ([0060] “each VRF instance has a unique route distinguisher (RD)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filsfils to incorporate the teachings of Madden. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.

Regarding claim 19, , Filsfils teaches wherein the first transport class comprises the route target and specifies the one or more underlay tunnels ([0072] “At 334, the network controller 308 transmits to the network element 306, the conduit segment identifier and the interface identifier corresponding to the service (i.e., the service requested at 314)”, (Examiner Note): the conduit segment identifier is equivalent to the first data, and the second data is equivalent to the interface identifier).
 Filsfils does not teach wherein the single routing protocol message ([0060] “PE 304A advertises routes for service peering exchange 301 to PEs 302”) further specifies third data indicating a color of the one or more underlay tunnels, and wherein the first transport class comprises the color of the one or more underlay tunnels ([0060] “each VRF instance has a unique route distinguisher (RD)”, (Examiner Note): route distinguisher is analogous to color).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils in view of Basavarajappa  as applied to claims 20-23 above, and further in view of Ashtaputre et al. (US 20200162282 herein after Ashetaputre).

Regarding claim 24, Filsfils does not teach wherein the transport route comprises a leaked transport route, wherein the one or more underlay tunnels comprise one or more underlay tunnels of the first administrative domain, wherein receiving the network traffic associated with the first network service comprises receiving the network traffic via one or more underlay tunnels of the second administrative domain, and wherein the instructions to cause the processing circuitry to store the association between the service route and the first transport class comprise instructions to stitch together the one or more underlay tunnels of the first administrative domain with one or more underlay tunnels of the second administrative domain.
However, Basavarajappa teaches wherein the one or more underlay tunnels comprise one or more underlay tunnels of the first administrative domain, wherein receiving the network traffic associated with the first network service comprises receiving the network traffic via one or more underlay tunnels of the second administrative domain (col 8 lines 15-25 “the DCI GW 324 can receive a BGP routing transmission that includes a prefix p1 that identifies RT1 from the first domain network element 602. The DCI GW 324 can determine that RT1 is part of a first RT set (Blue RT set). The DCI GW 324 can reoriginate the BGP routing using one or more RTs from a second RT set (here, the Green RT set) for the second domain network element 604”), and wherein the instructions to cause the processing circuitry (col 5 lines 5-20, “the logic 210 may include at least one processor 212 and at least one memory element 214, along with any other suitable hardware to enable its intended functionality of a network element described herein, e.g. the logic 210 may be configured to implement functionality of the control plane stitching described herein”) to store the association between the service route and the first transport class comprise instructions to stitch together the one or more underlay tunnels of the first administrative domain with one or more underlay tunnels of the second administrative domain (e.g. Fig. 5A “502 Stitching”, “Import RT (Blue)”, “RT1 506a”, Fig 5 B “552 Stitching”, col 7 lines 30-45 “border gateway protocol route target stitching table 502 for virtual routing and forwarding from a first domain to a second domain in accordance”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filsfils to incorporate the teachings of Basavarajappa. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the network.
wherein the transport route comprises a leaked transport route.
However, Ashtaputre teaches wherein the transport route comprises a leaked transport route (Fig. 6 “604”, [0038] “the Exit Border router can then de-capsulate all the traffic in the Internet IID (i.e., IID 10000) and route it through the leaked default route into the Service Provider IID”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filsfils and Basavarajappa to incorporate the teachings of Ashtaputre. One of ordinary skill in the art would have been motivated to make this modification in order to increase the adaptability of the network.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-14, 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411